 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DALLAS JOSHUA JAMES MYERS,                        No. 2:18-cv-0111-MCE-EFB P
12                         Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    EDMUND BROWN, et al.,
15                         Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28

19   U.S.C. § 636(b)(1).

20          On February 12, 2019, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

21   § 1915(e)(2). The court dismissed the complaint, explained the deficiencies therein and granted

22   plaintiff thirty days in which file an amended complaint to cure the deficiencies. ECF No. 8. The

23   order warned plaintiff that failure to comply would result a recommendation that this action be

24   dismissed. The time for acting has now passed and despite several lengthy extensions of time,

25   plaintiff has not filed an amended complaint. Thus, it appears that plaintiff is unable to cure the

26   defects in the complaint.

27          Accordingly, it is RECOMMENDED that this action be DISMISSED without prejudice

28   for the reasons set forth in the February 12, 2019 order (ECF No. 8).
                                                        1
 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 3   after being served with these findings and recommendations, any party may file written
 4   objections with the court and serve a copy on all parties. Such a document should be captioned
 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 6   objections shall be served and filed within fourteen days after service of the objections. The
 7   parties are advised that failure to file objections within the specified time may waive the right to
 8   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
 9   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: October 21, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
